Citation Nr: 0908700	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
basal cell carcinoma, including status post excision scar 
residuals of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied service 
connection for skin cancer.

The Veteran presented testimony at Central Office hearing 
chaired by a Veterans Law Judge in January 2001.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

In a May 2002 rating decision, the RO granted the Veteran 
service connection for status post excision of basal cell 
carcinoma.  A noncompensable evaluation was assigned, 
effective May 28, 1998.  In the same rating decision, the 
Veteran was granted service connection for actinic keratosis.  
An evaluation of 10 percent was assigned, effective May 28, 
1998.

In a January 2003 rating decision, the RO granted the Veteran 
an increased rating of 10 percent for his service-connected 
status post excision of basal cell carcinoma, effective May 
28, 1998.  This did not satisfy the Veteran's appeal.

The Veteran presented testimony at another Central Office 
hearing chaired by an acting Veteran's Law Judge in May 2004.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  The Board informed the Veteran in September 
2008 that the person who held the May 2004 hearing was no 
longer employed by the Board, and offered the Veteran an 
opportunity for another hearing, which he declined.

After the May 2004 hearing, the Veteran's appeal was remanded 
for further development by the originating agency in December 
2004.  The appeal was then returned to the Board and, in 
January 2006, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2008, the Court 
issued a decision which vacated the Board's denial and 
remanded the case to the Board for action consistent with its 
decision.  The case has been returned to the Board for 
further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2008 Decision, the Court held that the Board erred 
by not addressing the Veteran's lay testimony regarding the 
symptomatology associated with his basal cell carcinoma.  See 
May 2008 Memorandum Decision.

The Veteran contends that the current 10 percent evaluation 
assigned for his basal cell carcinoma does not accurately 
reflect the severity of his condition, which includes 
symptoms such as constant exuding of fluids, flaking, 
itchiness, scaling and discoloration.  He also claims that 
his lesions have exfoliation in all affected areas, including 
his forehead, face and cheeks.  In addition, he claims that 
he must cover his exposed skin with sun block and skin 
moisturizers several times each day and that the cream dries 
to a pasty light color.  The Veteran also claims that the 
scars from his excised carcinoma lesions are disfiguring.  
See May 2004 Central Office hearing transcript and January 
2007 Appellant Brief.

The Board is of the opinion that further development is 
required before the Board decides this appeal.  First, the 
Board notes that the claims file is negative for any medical 
records either VA or private, related to the Veteran's basal 
cell carcinoma since 2005.  The Board also notes that the 
most recent VA examination in connection with the Veteran's 
service-connected basal cell carcinoma was conducted in 
August 2005.  Given the amount of time that has elapsed since 
the last VA examination, the Board is of the opinion that the 
record may not accurately reflect the current nature and 
severity of the service-connected disability.  Therefore, the 
Board concludes that a remand is required to accord the 
Veteran a new examination.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995); see also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).


Moreover, the Board is of the opinion that a new examination 
is warranted because the August 2005 VA examiner did not 
comply with the December 2004 remand directives.  
Specifically, the examiner was instructed to (a) identify the 
location of all demonstrated lesions; (b) indicate whether 
there was ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or whether the 
Veteran's skin disorder produced exceptional repugnance; and 
measure the size of the residual scars.  See December 2004 
Board remand.  The examiner noted that there were "a few 
actinic keratoses" on the base of the Veteran's forehead, 
measured the Veteran's scars, and described the scars and 
plaque on the Veteran's left shoulder, which was consistent 
with a superficial basal cell carcinoma.  See August 2005 VA 
examination report.  The examiner, however, did not 
specifically mention whether or not there was any ulceration 
or extensive exfoliation or crusting from the Veteran's 
scars, nor did he specifically discuss whether there was any 
systemic or nervous manifestations as a result of the scars.  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).

The Board also notes that the appellant has not been given 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his basal cell 
carcinoma since 2005.  After securing 
any necessary authorizations, the RO 
should request copies of all reported 
records that were not previously 
secured and associate them with the 
claims folder.  

3.  Schedule the Veteran for a VA 
dermatologic examination to determine 
the current nature and severity of the 
post-surgical scars to remove various 
basal cell carcinomas.  The claims 
folder must be made available to and 
reviewed by the examiner.  All findings 
should be reported in detail.

Following a complete examination of the 
Veteran's skin, the examiner should (a) 
identify the location of all 
demonstrated lesions; (b) indicate 
whether there is ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
whether the Veteran's skin disorder 
produces exceptional repugnance; and 
measure the size of the residual scars.  

The examiner should also describe any 
local recurrence or metastasis and 
treatment.  (38 C.F.R. § 4.18, 
Diagnostic Code 7818 (2008)).

The measurement and severity of the 
scars should be noted, and any other 
residuals identified.  Any necessary 
tests and studies should be performed.  
Color photographs of the involved areas 
should be included in the report.  The 
examination report should contain the 
full rationale for all opinions 
expressed.

4.  Readjudicate the Veteran's claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




